Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten* days, stipulate to reduce the verdict to the sum of $12,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concur, except Sears, P. J., who dissents and votes for reversal on the law in respect to an exception to denial of a modification by the court of a request to charge made by the defendant. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.